                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

ROBERT BRADLEY SCOTT,                          )
    Plaintiff,                                 )       Civil Action No. 7:19-cv-00570
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
MARCUS MCCLUNG, et al.,                        )       By: Norman K. Moon
    Defendants.                                )       Senior United States District Judge

       Plaintiff Robert Bradley Scott, a Virginia inmate proceeding pro se, filed this civil rights

lawsuit, naming a number of individuals and entities who were involved in criminal proceedings

that led to his conviction. He alleges that these defendants colluded against him and used fear

tactics and threats to obtain his guilty plea. He insists, though, that he is innocent. Near the end

of the complaint, he appears to be asking for the dismissal of his criminal charges and “relief for

only being locked up falsely.” (Compl. 34, Dkt. No. 1.) He also seeks damages of $5.4 million.

Exactly what types of claims he is bringing are unclear. His complaint primarily recites the facts

underlying his criminal conviction and describes the alleged injustices that occurred throughout

his criminal proceedings and each defendant’s role in them.

       To the extent plaintiff is seeking to have his conviction overturned or otherwise vacated,

he should seek that relief in a petition pursuant to 28 U.S.C. § 2254, after first presenting his

claims in state court. Preiser v. Rodriguez, 411 U.S. 475, 490 (1973) (holding that challenges to

the validity of a state inmate’s confinement should be raised in a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, not in a § 1983 action); Baker v. Corcoran, 220 F.3d 276,

288 (4th Cir. 2000) (explaining that federal court cannot grant habeas to a petitioner in state

custody unless he “has first exhausted his state remedies by presenting his claims to the highest

state court”). Moreover, because the granting of money damages on nearly all of his claims

would “necessarily imply the invalidity of his conviction or sentence,” plaintiff “must prove that

the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994).

       Scott’s complaint does not indicate that his conviction has in any way been determined to

be invalid in any forum. Absent that showing, as required by Heck, he is barred from bringing in

a § 1983 action nearly all of the claims he has asserted. See id.

       There are two claims that might possibly be able to proceed without necessarily implying

the invalidity of his conviction, but neither of those, in their current form, can proceed. The first

claim is part of Scott’s claim against the Southwest Virginia Regional Jail Authority

(“SWVRJA”). (Dkt. No. 1 at 26–27.) Most of this claim also relates to his criminal conviction,

e.g., an allegation that he was held against his will, that they used “torture” to collude with other

defendants in forcing Scott to plead guilty. But he also contends that he was denied proper

access to a law library, denied the ability to properly stay in touch with his attorney, and he

makes a general reference to a “lack of nutrition and proper sunlight,” causing him health and

mental problems. It does not provide details as to when these alleged deprivations occurred, not

does it name any individual who took any specific action against him.

       As set forth against SWRJA, this claim also fails to state a claim. “Local governing

bodies . . . can be sued directly under § 1983 for monetary, declaratory, or injunctive relief

where . . . the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

officers.” Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 690 (1978). Thus, a

governmental entity, such as a regional jail authority, is liable under § 1983 only when the entity

itself is a “moving force” behind the deprivation. Polk Cnty. v. Dodson, 454 U.S. 312, 326

(1981). That is, the entity’s official policy or custom must have played a part in the alleged

violation of federal law. Oklahoma City v. Tuttle, 471 U.S. 808, 817–18 (1985). Although a pro

                                                  2
se complaint is held to “less stringent standards than formal pleadings drafted by lawyers,”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted), a

complaint must still “contain sufficient factual matter, accepted as true, to ‘state a claim of relief

that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In this case, Scott does not allege that any official

policy or custom of SWRJA was responsible for the violations or injuries he allegedly suffered,

and, therefore, he has failed to state a claim against that entity.

        The second claim that is potentially not barred by Heck is Scott’s claim for slander

brought against the Kingsport Times newspaper. (Dkt. No. 1 at 26). Because the Kingsport

Times is not a state actor and was not acting under color of state law in publishing stories about

Scott, however, it cannot be sued under § 1983. Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176,

180–81 (4th Cir. 2009). To the extent that the complaint adequately states a claim under

Virginia law, the court declines to exercise supplemental jurisdiction over that state-law claim

and it will be dismissed without prejudice. 28 U.S.C. § 1367(c)(3).

        For these reasons, I will dismiss Scott’s complaint without prejudice, pursuant to 28

U.S.C. § 1915A(b)(1). Nothing in this opinion precludes Scott from refiling, in a new and

separate civil action, the portion of his claim against the SWRJA that is not barred by Heck,

if he can correct the deficiencies described in this opinion, and assuming he has exhausted his

administrative remedies in accordance with 42 U.S.C. § 1997e.

        An appropriate order will be entered.

        ENTER: This 28th
                    ___ day of January, 2020.




                                                   3
